BAILEY, Associate Justice.
Apart from any question as to the effect of the failure of the plaintiffs to reply to the defendants request for admission of the truth of certain facts, I am satisfied that the complaint fails to state a cause of action.
The allegations of conspiracy are -immaterial save as forming a basis for joint liability. Cooper v. O’Connor, 69 App.D.C. 100, 99 F.2d 135, 118 A.L.R. 1440. If the suit be one for abuse of process, there being no allegation that the plaintiffs were arrested, or their property seized, or any injunction is-sued or'cloud oast upon the title to any of their property, there is no cause of action. Silverman v. Ufa Eastern Division Distribution, 135 Misc. 814, 236 N.Y.S. 18; if for malicious use of process or malicious prosecution, the suit is premature.
The complaint should be dismissed.
The -memorandum filed on May 26, 1942, was based on a misapprehension, and will be withdrawn.